Citation Nr: 1509664	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Newark, New Jersey RO.

A Central Office hearing in front of the undersigned Veterans Law Judge was held in March 2014.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System's electronic files and has considered the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability, tinnitus, sleep apnea, and residuals of a TBI.  He alleges that his disabilities are a result of acoustic and head traumas while taking part in the Blast Overexposure Research Program while stationed at Kirtland Air Force Base in New Mexico.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

The Veteran service personnel records do show the Veteran served at Kirtland Air Force Base during the time the research program was being conducted.  The RO has conceded exposure to acoustic trauma and explosions.  The Board will similarly concede the same.

In regards to the hearing loss, the Veteran was last afforded a VA examination in March 2013.  At the time, his audiometric testing did not show a hearing loss disability for VA standards.  At the March 2014 hearing, the Veteran testified that he could not hear people when they talked and that he was sure he had a hearing loss disability.  Given that the most recent VA examination is two years old, and considering the Veteran's testimony, the Board finds that a new VA examination and opinion are needed.

In regards to the tinnitus, the Board finds that the VA medical opinion of March 2013 is inadequate.  Indeed, the examiner opined that the tinnitus was not related to service as the Veteran's hearing was normal in service.  However, it appears that the examiner did not consider the Veteran's reports of tinnitus in service and since service.  A new medical opinion that considers all of the Veteran's lay statements is needed.

The Board further finds that new examinations are also needed regarding the claims for TBI and sleep apnea.  As noted, the record reflects the Veteran participated in the Blast Overexposure Research Program.  The Veteran was afforded a VA examination for residuals of TBI in March 2013.  At the time, the examiner opined that there was no evidence of a TBI since the Veteran did not suffer from a direct head trauma.  However, the Board is of the opinion that further clarification is needed regarding the potential of secondary head trauma due to surrounding explosions.  That is, further explanation is required as to whether blast waves from the exposure are sufficient to have resulted in a TBI.  Thus, a new examination by a neurologist is needed prior to deciding the claim.

Regarding the claim for sleep apnea, the Veteran has now argued his sleep apnea is due to the blast exposures in service.  An opinion as to whether there is a relationship between the sleep apnea and the exposure to blasts in service is needed.

Finally, the Board notes that the Veteran testified that he had received medical treatment after the blast exposure in a private medical facility.  He stated that he had tried to obtain the treatment records and had not been successful in so doing.  On remand, these records should be identified and they should be associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran identify all of the private medical treatment received for the claimed disabilities.  The Veteran should be asked to provide names, addresses and dates of treatment by any private physician for any of the claimed disabilities.  Release of information forms should be provided by the Veteran.  Any identified records which have not been associated with the claim file should be obtained.  All efforts to obtain the identified record should be clearly documented in the claims file.  If any records are unavailable, the reason for the unavailability should be clearly documented in the file.

2.  After the above development has been completed, schedule the Veteran for an audiological examination to determine the nature and etiology of any hearing loss disability and tinnitus currently found.  The claims file should be made available to the examiner and access to the electronic files should be provided.  The examiner must state in the examination report that a review of the claim file was conducted.  All appropriate testing should be conducted including audiometric testing.  

If a hearing loss disability under VA standards is found, the examiner should provide an opinion as to whether the hearing loss disability is at least as likely as not related to the blast exposures in service, or whether such an etiology is unlikely.  

The examiner should also provide an opinion as to whether the tinnitus is at least as likely as not related to service or whether such an etiology is unlikely.  All of the Veteran's lay statements of reports of symptoms must be considered and discussed in the opinion.  A complete rationale for any opinion rendered should be provided.  The examiner is reminded that normal hearing in service, alone, is not fatal to a claim for service connection for hearing loss disability related to acoustic trauma in service.  

3.  After the development in (1) above is completed, schedule the Veteran for a VA examination with a neurologist to determine the nature and etiology of the claimed TBI and sleep apnea.  The claims file should be made available to the examiner and access to the electronic files should be provided.  The examiner must state in the examination report that a review of the claim file was conducted.  All appropriate testing should be conducted and all the results should be clearly documented in the examination report.

Regarding the TBI, the examiner is asked to provide an opinion as to whether a TBI can be caused by the exposure to the explosives blasts in service.  The examiner should discuss the current findings of a November 2010 EEG which shows findings consistent with TBI.  If the examiner finds that the Veteran incurred a TBI due to exposure to the blasts from explosives in service, all residuals of the TBI should be clearly documented in the examination report.  

Regarding the sleep apnea, the examiner should state whether the Veteran has a separate and distinct sleeping disorder unassociated with the service connected posttraumatic stress disorder.  If a separate and distinct sleep disorder is found, the examiner should provide an opinion as to whether the sleep apnea was caused by or aggravated by the exposure to explosives blasts in service, or whether such an etiology is unlikely.  

A complete and clear rationale should be provided for any opinion rendered.  

4.  Then, the AMC should readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

